Citation Nr: 0107733	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim, as the veteran's 
widow, for Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  She responded that same month with a 
notice of disagreement, and was afforded a statement of the 
case by the RO, also in October 1998.  She filed an October 
1998 VA Form 9, and her appeal was forwarded to the Board.  


FINDING OF FACT

The appellant's substantive appeal fails to allege specific 
errors of fact or law.  


CONCLUSION OF LAW

The veteran's substantive appeal is inadequate, and thus her 
appeal of the denial of dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 must be dismissed.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.202, 20.203, 
20.302, 20.303 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the widow of a veteran, seeks dependency and 
indemnity compensation under 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000).  Her claim was denied by the RO in October 1998, 
and she filed a timely notice of disagreement, initiating 
this appeal.  The RO then afforded her an October 1998 
statement of the case, and she responded with a December 1998 
VA Form 9.  For the reasons to be discussed below, her 
December 1998 VA Form 9 is inadequate as a substantive 
appeal, and her claim must therefore be dismissed by the 
Board.  

Generally, the law requires the timely filing of a 
substantive appeal in order for an appellant to perfect the 
appellate process.  38 U.S.C.A. § 7105(a) (West 1991).  The 
substantive appeal must be received by the later of 60 days 
from the date that the RO mails the statement of the case to 
the claimant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  Such a substantive appeal 
"should set out specific allegations of error of fact or 
law."  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302 (2000).  Failure by the appellant to allege specific 
errors of fact or law is grounds for dismissal of the appeal 
by the Board.  The Board itself shall determine questions of 
adequacy or timeliness of the substantive appeal.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.202, 
20.203 (2000).  Any appeal which does not meet these 
standards "shall not be entertained."  38 U.S.C.A. § 7108 
(West 1991).  

In the present case, the appellant stated in her December 
1998 VA Form 9 "I do not think that the VA decided my case 
incorrectly.  I just need more money."  She continues in the 
VA Form 9 to describe her various financial difficulties, and 
those of her children.  These statements can only be found 
inadequate as a substantive appeal because they not only fail 
to allege a "specific error of law or fact" as is required 
under the law, but suggest such specific errors in fact do 
not exist in the opinion of the appellant.  38 C.F.R. 
§ 20.202 (2000).  The U.S. Court of Appeals for Veterans 
Claims has held that such allegations need not be "highly 
detailed;" they need only "reasonably raise the issue."  
Sondel v. Brown, 6 Vet. App. 218, 220 (1994).  Nevertheless, 
even reading the appellant's statements in the light most 
favorable to her claim, she does not reasonably raise the 
issue of entitlement to dependency and indemnity 
compensation, which was the original basis of her benefits 
claim.  

The law does not require an appellant's substantive appeal be 
submitted on a specific form; most types of written 
correspondence alleging specific arguments or errors 
pertinent to the issue on appeal may be accepted as a 
substantive appeal.  38 C.F.R. § 20.202 (2000); see Archbold 
v. Brown, 9 Vet. App. 124, 132 (1996).  The appellant has 
submitted numerous additional written statements to the VA 
within the time period for filing a substantive appeal; 
however, these statements, like her December 1998 VA Form 9, 
only document her financial woes and her need and desire for 
VA monetary benefits, without addressing the issue of her 
eligibility for the claimed benefits under the law.  Again, 
no specific errors of fact or law are alleged, as would 
establish a substantive appeal.  

Also, the appellant's accredited representative filed a March 
1999 VA Form I-646; the date of receipt of this document 
would qualify it to serve as a substantive appeal, if it 
otherwise met the legal requirements.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302 (2000).  
However, the representative only repeated the procedural 
facts of the case, without alleging error, and affirmed the 
support of the veteran's service organization for the 
appellant's position as stated in her substantive appeal.  
This document thus also fails to allege specific errors of 
fact or law which would qualify it to serve as a substantive 
appeal.  

When the issue of the adequacy of the substantive appeal is 
raised by the Board, the appellant and the accredited 
representative, if any, must be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(2000).  In compliance with this regulation, the appellant 
was sent a February 2001 letter inviting her to submit 
arguments on her behalf.  She responded with a March 2001 
letter to the VA describing various financial problems, but 
this letter does not appear to directly address the issue of 
the adequacy of her substantive appeal.  

In conclusion, the appellant has failed to submit a 
substantive appeal which alleges specific errors of fact or 
law.  As the submission of an adequate substantive appeal is 
a mandatory jurisdictional requirement for appellate review 
by the Board, and it has not been met in the present case, 
her claim must be dismissed.  38 U.S.C.A. § 7105 (West 1991).  


ORDER

As the veteran's substantive appeal is inadequate, her 
underlying appeal for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000) is 
dismissed.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

